DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 9, 2022 has been entered.
Claims 1, 22 and 23 have been amended.
Claims 1 and 4-24 are pending and have been considered on the merits herein.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-16 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al (CN 104443439A, wherein citations are from the English machine translation is provided herein), in combination with GMUNDNER (US PG PUB 2015/0083191).
Regarding claim 1, WANG et al teaches an apparatus (figures 1 and 2), comprising: 
one or more solar cells (7) connected to a flex circuit (2), wherein: 
the flex circuit (2) is a single sheet (shown in figure 2) comprised of a flexible substrate (2) having a plurality of conductors (3, 5, 6, 9-11) in one or more conducting layers for making electrical connections (3, 5, 6, 9-11 shown in a single or one layer) to the solar cells (as discussed in the second paragraph of the Summary section), wherein at least one of the conducting layers (3, 5, 6, 9-11) is embedded in the flex circuit (taught in the second paragraph of the Summary wherein the circuitry is “integrated inside” the flexible substrate, wherein integrated is interpreted to require embedding),
the solar cells (7) are mounted on the flex circuit (2) (in the second paragraph of the Summary, “laminated solar cell (7) is fixedly mounted on the flexible substrate (2)”); 
the flex circuit (2) includes one or more flat sections where the solar cells (7) are attached to the flex circuit (final sentence of the second paragraph of the Summary section) and one or more folding sections (4) between the flat sections where the flex circuit is folded (further described in the second paragraph of the Summary section); and
at least portions of the one or more conductors (3, 5, 6, 9-11)  are positioned along one or more edges of the flex circuit (Portion 3 is shown in figure 1 to follow the same path as the long edge of the flex substrate 1 and interpreted as close to the edge, interpreted as positioned along one or more edges.), separated from and parallel to one or more edges of the solar cells (Portions 3 and 5 are separated from/interior to the edge of the cells (Figure 2 shows the edge of the cells 7 is nearly identical to the edge of the substrate 2. The edge of the solar cells is interpreted as analogous to the long edge of the substrate in figure 1.) in two ways. Firstly, portions 3 and 5 are separated in terms of lateral separation as portions 3 and 5 do not overlap the edge 2, but are interior to the edge of the cells. Secondly, the solar cells 7 are shown to run on the top side of the flexible substrate, providing vertical separation between the edge of the solar cells and the conductor portions 3 and 5. Moreover, these portions are shown in figure 1 to also run parallel to the edges 2 of the solar cells 7 ), and across folding sections (3 is shown to overlap the length of the cells or folding sections 4 as identified in the second paragraph of the Summary section or paragraph 11) of the flex circuit, wherein other portions of the one or more conductors extend from the edges of the flex circuit to one or more of the solar cells for making the electrical connections to the one or more of the solar cells (WANG et al shows conductor portions 9/10 extend from the edge of the flex circuit (the left side of figures 1 and 2) interior toward the solar cells (7) to connect to the cells via 6/8/9 through the substrate, as discussed in the 2nd paragraph of the Summary of Invention section in lines 7-8.) (to be clear, the claim requires portions to have all the location details, not a single portion having everything).

While WANG et al teaches integrating the conducting layers within the flex substrate as discussed above, WANG et al is silent to the conducting layers being sandwiched between at least the flexible substrate and an insulating layer laminated on top of the at least one of the conducting layers and the flexible substrate.

GMUNDNER teaches a foldable solar cell apparatus with integrated conducting layers in figures 1, 2 and 3b and abstract, just as in WANG et al.  GMUNDNER further teaches the conducting layers (10) to be present between the substrate (11) and an insulating top layer (12) while maintaining flexibility (as taught to be present in section 4 in paragraph 27) for protection (paragraph 27).  While the top layer is not expressly taught to be insulating electrically (but would be obvious to do so), the top layer (12) will still serve to insulate the conducting material from environmental impact.

At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize a sandwich of an insulating layer with the flexible substrate of WANG et al around the conducting layers, as in GMUNDNER, so as to provide protection on both sides of the wiring with two different layers as opposed to just one with the same predictable benefit.

Regarding claim 4, the wiring of WANG et al is formed and placed (or deposited) onto the flexible substrate (2) in order to allow for embedding, fulfilling the claim.  GMUNDNER et al further reinforces this premise as conductors (9) are deposited on the flexible substrate (2) of the flex circuit (4) shown in figure 1.

Regarding claims 5 and 6, while the conducting layers of WANG et al would obviously be included throughout the flexible circuit to enable collection of the generated power at the terminals (10/11), WANG et al does not expressly show the conducting layers in figure 1 in a way this is evident.  GMUNDNER teaches the conducting layer (10) to be common to the folding regions (4) and flat regions (2/3) in figure 1.  

Regarding claim 7, GMUNDNER shows the attachment of the solar cells (5) to the conducting layers (10) in figure 1 to be accomplished via connections (9).

Regarding claim 8, GMUNDNER teaches the conducting layer (10) to be common to the folding regions (4) and flat regions (2/3) in figure 1providing connectivity across flat (4) and folded (2/3) sections.  

Regarding claim 9, WANG et al teaches conducting layers (10/11) are to comprise the output terminals, which obviously provide the functionality and structure to carry the current off the device, as discussed in the second and third paragraphs of the Detailed Ways section.

Regarding claim 10, the second paragraph of the Summary of WANG et al makes clear the flat sections will remain flat upon folding due to the rigid substrate.

Regarding claim 11, figure 3 of GMUNDNER shows a z-fold configuration.
Regarding claim 12, figure 5 of GMUNDNER teaches the flexible circuit (support for the cells, 31) to extend perpendicular to the folds (33).

Regarding claims 13 and 14, GMUNDNER shows the flex circuit (11/10/12) to accommodate a plurality of cells and panels in figures 1 and 2, fulfilling the claims as written.

Regarding claim 15, WANG et al seemingly shows a single flexible substrate to bridge the folded sections in figures 1 and 2.  GMUNDNER also shows a single flex circuit connection between the adjacent cells but shows the negative and positive wirings connections between the cells within the single circuit (3rd paragraph of Detailed ways).  It would have been obvious to one of ordinary skill to utilize multiple flex circuits extending between the cells, as opposed to one, so as to separate the negative and positive electrode wirings into their own circuits for ease of access to the appropriate connector in case of malfunction.  Moreover, it would have been obvious to utilize multiple connections, in lieu of a single connection, as they would provide the same predictable connectivity regardless of the number of flex circuits.  MPEP section 2144.04 (VI) (B) details the mere duplication of a part (such as the flex circuit) has no patentable significance, since the use of two does not produce a new or unexpected result.

Regarding claim 16, the second paragraph of the Summary of WANG et al teaches the application of the solar cells to the flat circuit via gluing (mechanical attachment).

Regarding claim 22, WANG et al teaches an apparatus (figures 1 and 2), comprising: 
connecting one or more solar cells (7) connected to a flex circuit (2) (third and sixth paragraphs of the Detailed ways section), wherein: 
the flex circuit (2) is a single sheet (shown in figure 2) comprised of a flexible substrate (2) having a plurality of conductors (3, 5, 6, 9, 10, 11) in one or more conducting layers (the layer/s comprising 3, 5, 6, 9, 10, 11) for making electrical connections to the solar cells (as discussed in the second paragraph of the Summary section), wherein at least one of the conducting layers (3, 5, 6, 9, 10, 11) is embedded in the flex circuit (taught in the second paragraph of the Summary wherein the circuitry is “integrated inside” the flexible substrate, wherein integrated is interpreted to require embedding),
the solar cells (7) are mounted on the flex circuit (2) (in the second paragraph of the Summary, “laminated solar cell (7) is fixedly mounted on the flexible substrate (2)”); 
the flex circuit (2) includes one or more flat sections where the solar cells (7) are attached to the flex circuit (final sentence of the second paragraph of the Summary section) and one or more folding sections (4) between the flat sections where the flex circuit is folded (further described in the second paragraph of the Summary section); and 
at least portions of the one or more conductors (3, 5, 6, 9-11)  are positioned along one or more edges of the flex circuit (Portion 3 is shown in figure 1 to follow the same path as the long edge of the flex substrate 1 and interpreted as close to the edge, interpreted as positioned along one or more edges.), separated from and parallel to one or more edges of the solar cells (Portions 3 and 5 are separated from/interior to the edge of the cells (Figure 2 shows the edge of the cells 7 is nearly identical to the edge of the substrate 2. The edge of the solar cells is interpreted as analogous to the long edge of the substrate in figure 1.) in two ways. Firstly, portions 3 and 5 are separated in terms of lateral separation as portions 3 and 5 do not overlap the edge 2, but are interior to the edge of the cells. Secondly, the solar cells 7 are shown to run on the top side of the flexible substrate, providing vertical separation between the edge of the solar cells and the conductor portions 3 and 5. Moreover, these portions are shown in figure 1 to also run parallel to the edges 2 of the solar cells 7 ), and across folding sections (3 is shown to overlap the length of the cells or folding sections 4 as identified in the second paragraph of the Summary section or paragraph 11) of the flex circuit, wherein other portions of the one or more conductors extend from the edges of the flex circuit to one or more of the solar cells for making the electrical connections to the one or more of the solar cells (WANG et al shows conductor portions 9/10 extend from the edge of the flex circuit (the left side of figures 1 and 2) interior toward the solar cells (7) to connect to the cells via 6/8/9 through the substrate, as discussed in the 2nd paragraph of the Summary of Invention section in lines 7-8.) (to be clear, the claim requires portions to have all the location details, not a single portion having everything).

While WANG et al teaches integrating the conducting layers within the flex substrate as discussed above, WANG et al is silent to the conducting layers being sandwiched between at least the flexible substrate and an insulating layer laminated on top of the at least one of the conducting layers and the flexible substrate.

GMUNDNER teaches a foldable solar cell apparatus with integrated conducting layers in figures 1, 2 and 3b and abstract, just as in WANG et al.  GMUNDNER further teaches the conducting layers (10) to be present between the substrate (11) and an insulating top layer (12) while maintaining flexibility (as taught to be present in section 4 in paragraph 27) for protection (paragraph 27).  While the top layer is not expressly taught to be insulating electrically (but would be obvious to do so), the top layer (12) will still serve to insulate the conducting material from environmental impact.

At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize a sandwich of an insulating layer with the flexible substrate of WANG et al around the conducting layers, as in GMUNDNER, so as to provide protection on both sides of the wiring with two different layers as opposed to just one with the same predictable benefit.

Regarding claim 23, WANG et al teaches an apparatus (figures 1 and 2), comprising: 
deploying one or more solar cells (7) connected to a flex circuit (2) (third, sixth and 7th paragraphs of the Detailed ways section), wherein: 
the flex circuit (2) is a single sheet (shown in figure 2) comprised of a flexible substrate (2) having one or more conducting layers for making electrical connections (3, 5, 6, 9) to the solar cells (as discussed in the second paragraph of the Summary section), wherein at least one of the conducting layers (3, 5, 6, 9) is embedded in the flex circuit (taught in the second paragraph of the Summary wherein the circuitry is “integrated inside” the flexible substrate, wherein integrated is interpreted to require embedding),
the solar cells (7) are mounted on the flex circuit (2) (in the second paragraph of the Summary, “laminated solar cell (7) is fixedly mounted on the flexible substrate (2)”); 
the flex circuit (2) includes one or more flat sections where the solar cells (7) are attached to the flex circuit (final sentence of the second paragraph of the Summary section) and one or more folding sections (4) between the flat sections where the flex circuit is folded (further described in the second paragraph of the Summary section); and
at least portions of the one or more conductors (3, 5, 6, 9-11)  are positioned along one or more edges of the flex circuit (Portion 3 is shown in figure 1 to follow the same path as the long edge of the flex substrate 1 and interpreted as close to the edge, interpreted as positioned along one or more edges.), separated from and parallel to one or more edges of the solar cells (Portions 3 and 5 are separated from/interior to the edge of the cells (Figure 2 shows the edge of the cells 7 is nearly identical to the edge of the substrate 2. The edge of the solar cells is interpreted as analogous to the long edge of the substrate in figure 1.) in two ways. Firstly, portions 3 and 5 are separated in terms of lateral separation as portions 3 and 5 do not overlap the edge 2, but are interior to the edge of the cells. Secondly, the solar cells 7 are shown to run on the top side of the flexible substrate, providing vertical separation between the edge of the solar cells and the conductor portions 3 and 5. Moreover, these portions are shown in figure 1 to also run parallel to the edges 2 of the solar cells 7 ), and across folding sections (3 is shown to overlap the length of the cells or folding sections 4 as identified in the second paragraph of the Summary section or paragraph 11) of the flex circuit, wherein other portions of the one or more conductors extend from the edges of the flex circuit to one or more of the solar cells for making the electrical connections to the one or more of the solar cells (WANG et al shows conductor portions 9/10 extend from the edge of the flex circuit (the left side of figures 1 and 2) interior toward the solar cells (7) to connect to the cells via 6/8/9 through the substrate, as discussed in the 2nd paragraph of the Summary of Invention section in lines 7-8.) (to be clear, the claim requires portions to have all the location details, not a single portion having everything).

While WANG et al teaches integrating the conducting layers within the flex substrate as discussed above, WANG et al is silent to the conducting layers being sandwiched between at least the flexible substrate and an insulating layer laminated on top of the at least one of the conducting layers and the flexible substrate.

GMUNDNER teaches a foldable solar cell apparatus with integrated conducting layers in figures 1, 2 and 3b and abstract, just as in WANG et al.  GMUNDNER further teaches the conducting layers (10) to be present between the substrate (11) and an insulating top layer (12) while maintaining flexibility (as taught to be present in section 4 in paragraph 27) for protection (paragraph 27).  While the top layer is not expressly taught to be insulating electrically (but would be obvious to do so), the top layer (12) will still serve to insulate the conducting material from environmental impact. 

At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize a sandwich of an insulating layer with the flexible substrate of WANG et al around the conducting layers, as in GMUNDNER, so as to provide protection on both sides of the wiring with two different layers as opposed to just one with the same predictable benefit. 

Regarding claim 24, WANG et al teaches at least some of the conductors (6, 3, 5, 9) are in different ones of the conducting layers to allow the at least some of the conductors (wherein 6/9 are on the front conducting layer and 3/5 are on the back side of the module, a different layer) to cross over and under others of the conductors (wherein the conductors on the top are capable of crossing over those on the bottom layer with the bottom layer crossing under the top).  Moreover, the claim is fulfilled by the presence of conductors on multiple layers (the back and front sides) which allows for overlap as claimed.
Claims 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al, in view of GMUNDNER, in view of TOMODO et al (US PG PUB 2019/0127089).
Regarding claims 17 and 18, while WANG et al and GMUNDNER shows the panels can be deployed (unfolded, as discussed Summary section and abstract respectively), modified WANG et al fails to show the use of mechanical attachment to a deployment system.

TOMODO et al teaches a solar array 11 of multiple panels comprising a flexible, foldable circuit 31, just as in modified WANG et al.  TOMODO et al teaches shows the use of an expansion mechanism (deployment system), as shown in figures 2 and 3 and discussed in paragraphs 43 and 50-52. 

At the time of filing, it would have been obvious to utilize the deployment mechanism of TOMODO et al, to expand the apparatus as in modified WANG et al, because the use of the mechanism enables an ease of deployment and allows for manipulation of larger panels for greater power generation.

Regarding claims 19 and 21, while WANG et al clearly shows the cells to be present on the flex circuit in figure 3, modified WANG et al fails to disclose the method of attachment to a deployment system.

TOMODO et al teaches a solar array 11 of multiple panels or sections comprising a flexible, foldable circuit 31, just as in modified WANG et al.  Paragraph 74 discloses the use of an adhesive to bond the solar cells to the support structure 31/19.  TOMODO et al teaches shows the panels to be mechanically connected (paragraph 52) to an expansion mechanism (deployment system), as shown in figures 2 and 3 and discussed in paragraphs 43 and 50-52. 

At the time of filing, it would have been obvious to utilize the deployment mechanism of TOMODO et al, to expand the apparatus of modified WANG et al, because the use of the mechanism enables an ease of deployment and allows for manipulation of larger panels for greater power generation.

Regarding claim 20, paragraph 88 of TOMODO et al teaches the use of aluminum as the support.
Response to Arguments
Applicant's arguments filed March 9, 2022 have been fully considered but they are not persuasive. 
On page 8 of the remarks, the applicant argues WANG et al teaches components 3 and 5 are “being laterally separated across the width of the flexible substrate and thus would not require different conducting layers”.
The claim as currently written does not require different conducting layers but rather requires “one or more conducting layers”, which inherently includes a single conducting layer. WANG et al’s disclosure as such fulfills the claim as written.
On page 8, in the 2nd full paragraph, the applicant further argues components 3 and 5 run underneath the edges of the solar cells and “do not have portions separated from and parallel to the edges of the solar cells” and “do not have other portions that extend from the edges of a flex circuit to one or more of the solar cells for making electrical connections to the one or more solar cells”.
Regarding the first limitation argued, the examiner describes above how the WANG et al reference still reads on the amended language. To be clear, the claim does not require the separation to be lateral within the apparatus, nor does it preclude the conductors to run underneath the edges of the solar cells.
Regarding the second limitation argued, the examiner disagrees WANG et al fails to show “portions that extend from the edges of the flex circuit” to make the claimed connections. The claim does not require these conductor portions to be connected to or the same as those of the first portion of conductors, nor does it require the edge to be the same edge as that of the first portion. It is unclear how components 9 and 10 do not read on this extended portion.
The applicant argues the use of the GMUNDNER reference on pages 8-9 stating that the reference requires “a single conductor” and “single conducting layer” which is positioned under all of the solar cells.
Again, the claim language does not preclude the conductors to be laterally separated or not covered by cells, just parallel alignment with an edge and separation (which can take any form). Moreover, GMUNDNER is not utilized to teach the claimed conductor locations of the amendment, but rather to teach the insulating component arrangement on the device itself. In response to applicant's argument that GMUNDNER necessarily teach the claimed conductor arrangement, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
On pages 10-11, the applicant copies text from the specification along with figure 6 and states this to articulate claimed benefits of the structure of the specification.
The examiner sees the annotation of this text, but it is unclear what the applicant proves by the recitation. The claims do not require the laterally spaced conductors nor multiple layers of conductor as the applicant seems to intend. The reiteration of text from the specification does not provide an argument contradicting the combination of references and is therefore not convincing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117. The examiner can normally be reached 9AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                                        12/16/2022